DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claim 1 in the reply filed on 14 January 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the trademark/trade name Technicolor.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a three-strip colorization process and, accordingly, the identification/description is indefinite.

Additionally, regarding claim 1, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are actually performed by the claimed invention, or merely “able to” perform such limitations.  See MPEP § 2173.05(d).

Additionally, claim 1 recites the limitations "the original Technicolor three-strip filming process."  There is insufficient antecedent basis for this limitation in the claim.  The element is not established earlier in the claim, and therefore it is unknown as to what process this limitation refers.  Accordingly, the claim is considered indefinite.

Furthermore, the claim recites “the Technicolor process.”  Given the use of a trademark in the limitation, it is unknown whether this limitation is directed toward a 

Additionally, the claim recites “the creation”, “the same creative look”, “the effect of traditional silver nitrate film”, “the transmission of light.”  There is insufficient antecedent basis for these limitations in the claim.  Accordingly, the claim is considered indefinite.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Wagner (US 20100225783 A1) discloses a camera with a prism that performs a technicolor process.
Pearson (US 4355888 A) discloses a method for color separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698